ACCEPTED
                                                                                        03-14-00656-CR
                                                                                               4570106
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   3/19/2015 4:13:56 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK

                              NO. 03-14-00656-CR

 Ron Fuson                               §     INTHE                   FILED IN
                                                                3rd COURT OF APPEALS
                                         §                          AUSTIN, TEXAS
 Vs.                                     §     3rd   COURT      3/19/2015 4:13:56 PM
 State of Texas                          §                        JEFFREY D. KYLE
                                                                        Clerk
                                         §     OF APPEALS, Austin, Texas


     APPELLANT'S SECOND MOTION TO EXTEND TIME TO FILE
                    APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Ron Fuson Appellant in the above styled and numbered cause, and

moves this Court to grant an extension of time to file Appellant's Brief pursuant to

Rule 38.6 (d) ofthe Texas Rules of Appellate Procedure, and for good cause shows

the following:



      1.     On MARCH 19, 2015 this counsel filed Appellant's Motion to Extend

             Time to File Appellant's Brief.

      2.    This case is on appeal from the 119th Judicial District, Tom Green

            County, Texas.

      3.    The case below was styled the State of Texas vs.Ron Fuson, and

            numbered C-12-0998-SB. The Defendant was convicted of Failure to

            register as a sex offender on September.12, 2014.

                                                                                   1
      4.    Appellant was sentenced to five years in the Institutional Division ofthe

Texas Department of Criminal Justice.

      5.    Notice of appeal was given on October 14, 2014.



      6.    The clerk's record was filed on November 12, 2014; the reporter's record

            was filed on, November 4, 2014.

      8.    Appellant's Briefis presently February 10, 2015. Counsel is unable to

            file Appellant's Brief on or before February 10.2015. Counsel has spent

            the last several months shutting down much of his outer county practice

            due to his recent divorce and obtaining 50% custody of his children in

            order to be available for them, as well as continuing to run his practice.

            Further counsel since the first extension was granted has had Numerous

            cases not settle until just prior to trial, which required counsel to prepare

            for trial, including State vs. Adrian Rodriguez Cause No. 63 77 In the

            119th District court of Runnels county where in the Defendant was

            facing 15 to life of a Possession with intent to deliver a controlled

            substance charge which was set for trial in February, as well as, a

           custody case in Mills county Texas, during February, that resulted in a

           week long Jury trial styled, " In the Interest of M.L. W. and T. W. W.

                                                                                       2
      children" cause No. 07-02-5943. This resulted in this counsel being

      away from his office for much of January and February, 20 15 and out of

      town. This Counsel, had not had adequate time to review the clerk's

      record and reporter's record or to conduct an investigation and prepare a

      proper brief by the present deadline. Counsel believes that an anders

      brief is appropriate in this matter and is currently drafting that brief.

      Counsel anticipates the brief will be ready by no later than March 27,

      2015. Counsel believes without additional time to prepare said brief

      appellant will be denied effective assistance of counsel in this matter.

      Counsels failure to file the brief timely was inadvertent and not a

      conscious disregard of the courts deadlines.

9.    Counsel therefore requests this court extend the time for filing said Brief

      to 45 days from the current due date of February 10. 2015 so that

      counsel may review the record in this matter and draft a brief.

10.   One previous Extension have been granted regarding this matter.

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion to Extend Time to File Appellant's Brief, and for such other

and further relief as the Court may deem appropriate.




                                                                               3
                                      Respectfully submitted,
                                      Nathan Butler Attorney at law
                                      180 Stoneham
                                      San Angelo, Texas 76905
                                      Tel: (325) 653-2373
                                      Fax: (325) 617-5485


                                      By: Is/ Nathan Butler
                                        Nathan Butler
                                         State bar No. 24006935
                                        Attorney for Appellant
                                        Ron Fusion




                          CERTIFICATE OF SERVICE

     This is to certify that on, March 19, 2015, a true and correct copy of the above

and foregoing document was served on the following by fax to3256586831.



George McCrea
119th District Attorney
124 W. Beauregard
San Angelo, Texas 76903



                                                                                   4
                                       Is/Nathan Butler
                                       Nathan Butler



STATE OF TEXAS                           §
                                         §
COUNTY OF Tom Green                      §


                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Nathan Butler, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and entitled

      cause. I have read the foregoing Appellant's Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."




                                      Nat an Butler
                                      Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on March 19,2015, to certify

which witness my hand and seal of office.



                                                                                5
 ~     ..,,,,.
lit('.~·~
       1:~~\    MELVA LANITA BUTLER
! !      i_j Notary Public. State of Texas
~~;;.... il      My Commission Expires       Notary Public, State of Texas
  .,,:~;...-     September 17. 20l a




                                                                             6